DETAILED CORRESPONDENCE
	Receipt is acknowledged of Applicant’s RCE, filed on 25 August 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 July 2021 has been entered.
*  *  *  *  *
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 15-19, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0199424 (“Berry”) (currently of-record) in view of US 8,361,497 (“Miller”) (see IDS filed on 21 December 2018) further in view of US 4,347,237 (“Evenstad”) (see IDS filed on 21 December 2018), as evidenced by PLoS One. 2014; 9(5): e98031 (“Pasqualetti”) (currently of-record).
	Berry teaches probiotic compositions which may be used in conjunction with one or more prebiotics (see, e.g., abstract).
	Berry explains that in some embodiments, “the probiotic compositions contain immunomodulatory microbes, e.g., immunomodulatory bacteria, which are capable of altering the immune activity of a mammalian subject. In exemplary embodiments, the immunomodulatory bacteria are capable of reducing inflammation in a mammalian subject. Such immunomodulatory bacteria are referred to herein as anti-inflammatory bacteria. Immunomodulatory bacteria can act to alter the immune activity of a subject directly or indirectly. For example, immunomodulatory bacteria can act directly on immune cells through receptors for bacterial components (e.g. Toll-like receptors) or by producing metabolites such as immunomodulatory short chain fatty acids (SCFAs)… Such SCFAs can have many positive impacts on the health of the subject, by, for example, reducing inflammation, or improving intestinal barrier integrity. In one embodiment, the improvement of gut epithelium barrier integrity results in reduced trafficking of bacteria, bacterial components and/or bacterial metabolites into the blood. In one embodiment, a probiotic composition is administered to a subject in an amount effective to increase short chain fatty acid production by one or more organisms in the gut of a mammalian host.” See [0646].
	Regarding the newly added limitation to claim 9, “enhancing the efficacy of,” Berry teaches that, “[i]n preferred embodiments, the combination of a microbe or microbial composition and a prebiotic is selected based on the fermentation or metabolic preferences of one or more microbes capable of producing immunomodulatory SCFAs (e.g., preference for complex versus simple sugar or preference for a fermentation product versus a prebiotic).”  See [0675]. See also [1032].
Also regarding the newly added limitation to claim 9, “enhancing the efficacy of,” Berry teaches that in some embodiments, “the prebiotic favors the growth of an administered microbe, wherein the growth of the administered microbe and/or the fermentation of the administered prebiotic by the administered microbe slows or reduces the growth of a pathogen or pathobiont.” See [0754].  See also [0791], stating, “[o]ther prebiotics include molecules capable of selective or semi-selective utilization by microbes of the composition contained herein. The ability of a microbe to utilize a metabolite of interest is determined by the genomic capacity of that microbe” and [0794], stating, [a]lso provided are co-formulations of microbial populations and carbohydrates or other materials that foster desired microbial growth while, optionally, inhibiting undesired microbial growth.
Further, regarding the newly added limitation to claim 9, “enhancing the efficacy of,” Berry states that, “[p]roviding a sugar (i.e. a prebiotic) to a bacteria that has preferential utilization can encourage its growth/selection.”  For example, “a particular sugar or the metabolism thereof may act as a selector to promote the survival, colonization, and/or engraftment of a desired microbial population in a host.”  See [0795].  See also [1014], stating that, “[p]robiotic compositions for modulating a distal microbiome may optionally be administered in conjunction with a prebiotic. For example, a prebiotic can be selected which augments the growth of the anti-inflammatory bacterial population present in the probiotic composition.”  See also [1031].
Finally, regarding the newly added limitation to claim 9, “enhancing the efficacy of,” Berry states that, “[i]n one embodiment, the prebiotic carbohydrate component of the pharmaceutical composition, dosage form, or kit allows the co-administered or co-formulated microbe or microbes to survive, engraft, grow, and/or be regularly maintained in a mammalian subject.” See [0943].
	Regarding claims 9, 10, and 16, the prebiotic and probiotic may be dosed on different regimens wherein the prebiotic may be dosed prior to administration of the probiotic (see [0656] and [0814]).
	Regarding claims 9, 10, and 16, the disclosed microbial composition may be freeze-dried (see, e.g., [0714], [0715], and [1122]).

	Regarding the prebiotic of claims 9, and 10, inulin is disclosed as a prebiotic nutrient (see, e.g., [0575]).  Regarding claims 9, 10, and 16, inulin is a known antioxidant (see Pasqualetti, “Results”).  
	Regarding the newly added limitation to claim 9, “directly delivered” and “to the same area as the prebiotic,” Berry states that “[i]n some embodiments…at least one bacterial population and one isolated prebiotic mixture are capable of functionally interacting.  In some embodiments of the foregoing aspects, at least one bacterial population and one isolated prebiotic mixture are formulated to functionally interact when co-localized in the gastrointestinal tract of a human subject.”  See [0375], [0445], and [0446]. 
Regarding the matrix material containing a mixture of fatty acids of claims 10 and 16, Berry teaches microbial compositions for oral or gastric administration with one or more prebiotics, which may be formulated with a germinant to enhance engraftment or efficacy (see [0875]).  Disclosed germinants include fatty acids (see, e.g. [0879]).  See also [0195], teaching that the disclosed therapeutic composition further comprises a fatty acid, and [0269], teaching that the disclosed composition comprises a food or nutritional supplement, including short chain fatty acids.  Further, Berry teaches that carbohydrates may be selected according to the fermentation or metabolic preferences of the microbe selected for administration to a mammalian subject (see [0790]).  Disclosed carbohydrates include short chain fatty acids (see [0790] and [0796]).   
Regarding claim 15, Lactobacillus gasseri is disclosed as a probiotic (see, e.g. [0667]).

	Regarding claims 10, 17-19, and 25, Berry teaches oral administration or by suppository (see [0815]-[0816]).  The dosage form may be a capsule (see [0151]).  Regarding claim 25, in one embodiment, the preparation is encapsulated and optionally further comprising an enteric coating (see, e.g., [0319]).   
	While Berry discloses suppositories and fatty acids, including compositions comprising lauric acid (see above), the reference differs from claims 9 and 10 in that it does not explicitly teach a matrix material solid at room temperature but melting at body temperature.  Evenstad teaches that it is generally known in the art that suppositories provide a matrix for releasing some medicament (see col. 1, line 64).  Evenstad further explains that the disclosed suppositories are solid at normal ambient temperatures but melt at human body temperature (see, e.g., col. 2, lines 24-30).  Evenstad explains that the most important ingredient of the phase which is emulsified in the continuous phase is a lubricious glyceride which is safe and effective for lubricating the skin (see col. 6, lines 28-32).  Disclosed lubricious glycerides include saturated aliphatic acids of coconut origin, such as lauric acid (see col. 6, lines 37-41).  
While Berry teaches that probiotics (immunomodulatory microbes) may be co-formulated with one or more prebiotics (see, e.g., [0655]), the reference differs from claims 9, 10, and 16 in that it does not teach the claimed multi-chamber dosage form.  
Miller teaches a capsule delivery apparatus and methods for delivering one or more active agents or medicaments, including nutraceuticals in the form of a multi-compartment capsule having one or more active ingredients in a primary capsule and one or more active ingredients introduced into a secondary smaller capsule having a size sufficient for being selectively positionable within the primary capsule, wherein the active ingredient within the primary capsule comprises a physical state that is different from the physical state of the active ingredients of the secondary capsule (see, e.g., col. 8, lines 7-20).  Disclosed ingredients include probiotics (see col. 71, lines 20-25) and specialty nutrients, such as inulin (see col. 71, line 60).
Regarding claims 9, 10, and 16, Miller teaches embodiments wherein the material forming the primary capsule shell may be formulated in a manner allowing for immediate dissolution and release of the contents of the receiving chamber and the material forming the secondary capsule shell may also be formulated in a manner allowing for time-delayed dissolution and release of the contents of the receiving chamber (see col. 56, lines 23-29).  
	It would have been obvious to a person of ordinary skill in the art at the time the invention was made to teach a method for delivering probiotic bacterial to the gastrointestinal or urogenital system comprising first administering to the gastrointestinal or urogenital system a prebiotic nutrient in an amount effective to improve the receptivity of the gastrointestinal or urogenital system to probiotic bacteria and second, administering a probiotic bacterial to the gastrointestinal or urogenital system, wherein the probiotic is delivered in an inner chamber of a multi-chamber dosage form and the prebiotic is in a matrix material which comprises a mixture of fatty acids that are solid at room temperature but melt at a subject’s body temperature as taught by Berry in view of Evenstad further in view of Miller.  One of ordinary skill in the art at the time the invention was made would have been motivated to use such a method because it is efficacious in numerous dysbiotic diseases, disorders and conditions and in general nutritional health, as explained by Berry (see [0008]).
*
Claims 9-21, 23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0199424 (“Berry”) (currently of-record) in view of US 2012/0245123 (“Pedrosa”) (currently of-record), further in view of Prebiotics/Probiotics (see IDS filed on 21 December 2018) further in view of Typical Fatty-Acid Compositions of Some Common Fats (“Fatty-Acid Compositions”) (see IDS filed on 21 December 2018) further in view of US 8,361,497 (“Miller”) (see IDS filed on 21 December 2018) further in view of US 4,347,237 (“Evenstad”) (see IDS filed on 21 December 2018) further in view of US 2018/0078585 (“Mulder”) (see PTO-892) as evidenced by AAPS PharmSciTech, vol. 19, no. 8, November 2018 (“Gray”) (currently of-record), as further evidenced by PLoS One. 2014; 9(5): e98031 (“Pasqualetti”).
	Berry is discussed above.  Additionally, regarding claims 10, 12, 13, and 20, Berry explains that disclosed pharmaceutical formulations may comprise at least one lipid, including saturated and unsaturated fatty acids, e.g., lauric acid (see [0852]). 
Berry differs from the instant claims in that it does not teach the apple cider vinegar of claims 11 and 20 as a prebiotic nutrient, however, apple cider vinegar is a known prebiotic, as shown in the Prebiotics/Probiotics document (see first page, under “Types of Prebiotics”).
	Berry differs from claims 10, 14, 16, and 21 in that it does not teach adding coconut oil (fatty acids) to the prebiotic, however use of coconut oil with prebiotics is known in the art, as shown by Pedrosa, which teaches the use of prebiotics with coconut oil (see [0059]).  Pedrosa explains that lipids such as coconut oil are beneficial as a macronutrients (see [0053]). 
Regarding claims 12, 13, and 20, the Fatty-Acid Compositions document (see second page) shows that coconut oil is 90% saturated and comprised of 48% lauric acid.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).  See MPEP 2144.05. 
Regarding claims 9, 10, 16, and 23, as noted above, Miller teaches embodiments wherein the material forming the primary capsule shell may be formulated in a manner allowing for immediate dissolution and release of the contents of the receiving chamber and the material forming the secondary capsule shell may also be formulated in a manner allowing for time-delayed dissolution and release of the contents of the receiving chamber (see col. 56, lines 23-29).  Regarding claim 23, according to FDA guidance for immediate release dosage forms, dissolution profiles show dissolution rate over the entire period of the test with time points at 15, 30, 45, and 60 minutes (see Gray, page 3328, left column, second paragraph under “Introduction”).   
While Berry teaches administration of Vitamin C as an antioxidant (see, e.g., [0591] and [0854]), the reference differs from instant the instant claims in that it does not explicitly describe Vitamin C as a prebiotic.  However, Vitamin C is known in the art as a prebiotic, as explained by Mulder (see [0108]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to teach a method for delivering probiotic bacterial to the gastrointestinal or urogenital system comprising first administering to the gastrointestinal or urogenital system a prebiotic nutrient in an amount effective to improve the receptivity of the gastrointestinal or urogenital system to probiotic bacteria and second, administering a probiotic bacterial to the gastrointestinal or urogenital system, wherein the probiotic is delivered in an inner chamber of a multi-chamber dosage form and the prebiotic is in a matrix material which comprises a mixture of fatty acids that are solid at room temperature but melt at a subject’s body temperature where the prebiotic is apple cider vinegar or Vitamin C and the prebiotic is mixed with coconut oil as taught by Berry in view of Pedrosa further in view of Prebiotics/Probiotics further in view of Fatty Acid Compositions further in view of Evenstad further in view of Miller further in view of Mulder.  One of ordinary skill in the art at the time the invention was made would have been motivated to use such a method because it is efficacious in numerous dysbiotic diseases, disorders and conditions and in general nutritional health, as explained by Berry (see [0008]).
  *  *  *  *  *
Response to Arguments
Applicant's arguments filed on 20 July 2021 have been fully considered but they are not persuasive.  
Applicant argues that “[n]either Miller nor Gray mention a delay of 0.5 to 60 minutes after the release of prebiotic nutrients.”  See remarks, page 7.
At the outset, Examiner respectfully notes that only one out of four independent claims recite the limitation directed to a 0.5 to 60 minute delay between contact of the prebiotic with the treatment area and release of probiotic, that is claim 23.  Independent claims 9, 10, and 16 do not recite this limitation.  
Regarding the teaching of this limitation by the prior art, Examiner respectfully notes that the rejection is based on the combined teachings of Berry and Miller, as evidenced by Gray.  As noted in the substantive rejection, Berry teaches a configuration wherein the prebiotic is administered prior to the probiotic.  Miller was cited for the particular structural limitations being claimed.  Miller additionally teaches an embodiment wherein the primary capsule shell may be formulated in a matter allowing for immediate dissolution and release of the contents of the receiving chamber.  Because Miller does not explicitly define “immediate dissolution”, Gray was cited merely to show that “immediate dissolution” is an art recognized term, which, according to the FDA, refers to dissolution profiles with time points at 15, 30, 45, and 60 minutes.  Thus, Miller’s “immediate dissolution” suggests the 0.5 to 60 minute delay being claimed.
Applicant argues that “Gray teaches the opposite.”  See remarks, page 7.
Examiner respectfully submits that Gray was cited as an evidentiary reference, and thus is not relied upon for a substantive teaching, but only to provide an art recognized definition of “immediate dissolution” (see above).  
Applicant argues that “the entire concept of sequential release to the same area is entirely absent from the cited references.”  See remarks, page 8.
Examiner respectfully disagrees.  As noted in the substantive rejection, Berry teaches that the prebiotic and probiotic may be dosed on different regimens wherein the prebiotic may be dosed prior to administration of the probiotic (see [0656] and [0814]).  Berry additionally teaches that “[i]n some embodiments of the foregoing aspects, at least one bacterial population and one isolated prebiotic mixture are formulated to functionally interact when co-localized in the gastrointestinal tract of a human subject.”  See [0375], [0445], and [0446]. 
Applicant argues that the rejection is based on nine different references and multiple embodiments of Berry.  See remarks, page 8.
In response, Examiner respectfully notes that the rejection of independent claims 9, 10, and 16 are based on three references (with one evidentiary reference).  
Regarding the teachings of Berry, Examiner respectfully notes that the parts of the disclosure cited were either general teachings of Berry or from embodiments that are not mutually exclusive.  
Applicant argues that there is no explanation as to why a skilled person would combine Berry with any other reference.  See remarks, page 8.
Examiner respectfully disagrees.  In the substantive rejections, the benefit of each reference is noted.  For example, when combining Berry with Evenstad, the rejection notes that “Evenstad explains that the most important ingredient of the phase which is emulsified in the continuous phase is a lubricious glyceride which is safe and effective for lubricating the skin (see col. 6, lines 28-32).”  
Regarding the declaration filed on 18 December 2020, Applicant states that “Applicant does not agree that the assimilation of exogenous probiotics into a human fecal microbiome is a predictable event.”  See remarks, page 9. 
Examiner respectfully notes that the claims are not directed to assimilation of exogenous probiotics into a human fecal microbiome.  The cited prior art suggests the claims as they are currently construed.  
Applicant argues that “delivery of prebiotics and probiotics according to the invention as claimed produced a detectable shift in the microbial populations in a model system that persisted for days.”  See remarks, page 9.
Examiner respectfully disagrees that the results shown in the declaration reflect what is claimed.  The declaration discloses specific agents in specific amounts and specific timepoints, none of which are recited together in any of the independent claims.  If Applicant can show criticality in a specific combination of agents, amounts, and delivery times, Examiner suggests adding these critical limitations together to the independent claims, as noted during the interview of 23 September 2021.  
[Wingdings 2 font/0xF3]
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792.  The examiner can normally be reached on 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on (571)272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HASAN S AHMED/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        
HASAN S. AHMED
Primary Examiner
Art Unit 1615